Citation Nr: 0908716	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-18 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for lumbosacral strain.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to June 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the VA 
RO in Columbia, South Carolina, which confirmed and continued 
the 10 percent evaluation of lumbosacral strain.  During the 
course of his appeal, the Veteran was afforded a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge in October 2006.  A transcript of that 
hearing has been associated with the claims file.  

The case was remanded by the Board in October 2007 to the VA 
RO in Columbia, South Carolina (via the Appeals Management 
Center (AMC), in Washington, D.C.).  The purpose of the 
remand was to undertake additional procedural and evidentiary 
development, to include obtaining VA treatment records and a 
VA examination.  Upon completion of the requested 
development, a supplemental statement of the case (SSOC) was 
issued in November 2008 continuing and confirming the 
previous evaluation.  Although the RO did not make a specific 
request for private medical records associated with treatment 
for a herniated disc in approximately 1996 as instructed in 
the October 2007 remand, the Board notes that a nonspecific 
request was included in a November 2007 notice to the Veteran 
along with a form for authorization for the release to VA of 
private medical information.  A review of the record also 
reveals that in December 2007 the Veteran submitted partial 
private medical dated from September 1995 to February 1996, 
but that he did not provide authorization for VA to obtain 
any additional private medical records.  Therefore, the Board 
finds there was substantial compliance with the instructions 
of the prior remand and that the case has been appropriately 
developed for appellate review.




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  The Veteran's lumbosacral strain is manifested by forward 
flexion of the thoracolumbar spine that is greater than 30 
degrees but not greater than 60 degrees; but without evidence 
of ankylosis, related limitation of motion of the cervical 
spine, or related intervertebral disc disease.  


CONCLUSION OF LAW

The criteria for an increased evaluation of 20 percent, but 
no higher, for lumbosacral strain have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.59, 
4.71a, DCs 5235 to 5242 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The 
notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  
 
In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); cert. 
granted, Peake v. Sanders, --- U.S. ----, 128 S.Ct. 2935, 171 
L.Ed.2d 863 (2008), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that where VA can 
show that a VCAA notice error did not affect the essential 
fairness of the adjudication such errors would not require 
reversal.  To demonstrate this, VA must show that the purpose 
of the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed; or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id. at 889.  Additionally, consideration also should be 
given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. 
at 45.

In the present case, in letters dated in November 2004, 
January 2005, March 2006, and November 2007, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the Veteran and 
the types of evidence that will be obtained by VA.  These 
communications of the RO advised the Veteran of how 
disability evaluations and effective dates are assigned, and 
the type of evidence which impacts those determinations.  
Although this information did not meet all of the Vazquez-
Flores requirements, the notice defect did not affect the 
essential fairness of the adjudication.  The Board notes that 
a June 2006 statement of the case (SOC) had specifically 
addressed aspects of the notice requirements of Vazquez-
Flores and provided the diagnostic code criteria for rating 
disabilities of the spine, as well as examples of the type of 
types of medical and lay evidence that are relevant to 
establishing entitlement to increased compensation.  The 
Veteran is also shown by statements provided in support of 
his claim to have had actual knowledge of criteria necessary 
for his increased rating claim.  As noted above, the claim 
was readjudicated in the SSOC issued in November 2008.  

The record reflects that VA made reasonable efforts to obtain 
relevant records adequately identified by the Veteran.  The 
information and evidence associated with the claims file 
includes VA and private treatment records and VA examination 
reports.  It is significant to note that it was the opinion 
of a December 2004 VA examiner that a review of the evidence 
of record indicated the Veteran sustained an injury or 
injuries much more proximate to his 1996 and the Veteran was 
notified of this finding in the March 2005 rating decision 
and in a June 2006 SOC.  Although private medical records 
received from the Veteran in December 2007 indicate he was 
treated in August 1995 by R.L.R., M.D., the Veteran has not 
provided any information as to any treatment by Dr. R.L.R. 
nor has he provided VA authorization to assist him in 
obtaining these records.  The Board notes that he has been 
advised that it was his responsibility to provide information 
as to any pertinent records not in his possession.  Also of 
record and considered in connection with the appeal is the 
Veteran's hearing testimony, along with written statements 
submitted by the Veteran and his representative, on his 
behalf.  

As discussed above, the Veteran was notified and made aware 
of the evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process and presented private 
medical evidence in support of his claim.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  For all of these reasons, 
the Board finds that any initial notice errors with regard to 
Vazquez-Flores are not prejudicial.  The Board further finds 
that attempts to obtain additional evidence would be futile 
and that the available medical evidence is sufficient for an 
adequate determination.  

General Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The following analysis 
in this decision is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the Veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2008).  

Specific Legal Criteria

A.  Disabilities of the Spine

Under the General Rating Formula for Diseases and Injuries of 
the Spine, 38 C.F.R. § 4.71a, provides:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100% 		Unfavorable ankylosis of the entire spine;

50% 		Unfavorable ankylosis of the entire thoracolumbar 
spine;

40% 	Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

30% 	Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire 
cervical spine;

20% 	Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis;

10% 	Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or 
more of the height.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habits, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  



5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003)

See 38 C.F.R. § 4.71a, DCs 5235 to 5242 (2008).  

Normal ranges of motion of the spine are 0 to 30 degrees in 
extension, 0 to 90 degrees in flexion, 0 to 30 degrees in 
lateral flexion bilaterally, and 0 to 30 degrees in rotation 
bilaterally, with combined range of motion to 240 degrees.  
38 C.F.R. § 4.71a, Plate V (2008).  

Standard of Review

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Legal Analysis

The Veteran's service-connected lumbosacral strain is 
evaluated as 10 percent disabling, under the pertinent 
provisions for evaluating disease and injuries of the spine.  
He contends that his spine disability warrants an increased 
rating due to symptoms that include constant chronic pain and 
episodes where his low back and buttocks muscles go out on 
him, which is triggered by any kind of lifting, yard work, 
and/or movement, and which occurs two to three times a month.  
These assertions are supported by oral testimony provided by 
the Veteran and his representative in his October 2006 
hearing, which corroborate his reported symptomatology.  

By way of a procedural background, in a March 1995 rating 
decision the Columbia, South Carolina RO granted service 
connection for lumbosacral strain without specific 
degenerative joint disease, and a 10 percent evaluation was 
assigned, effective from October 4, 1994.  The Veteran filed 
his current claim for an increased rating on September 22, 
2004.  

In the instant case, the Board finds that the Veteran meets 
the criteria for a 20 percent disability rating under DCs 
5235 to 5242.  Significantly, VA examinations conducted in 
December 2004, March 2006, and August 2008, revealed range of 
motion testing that showed forward flexion to between 45 and 
60 degrees, and a combined range of motion of the 
thoracolumbar spine to between 160 and 245 degrees.  At no 
point in time was the Veteran diagnosed with ankylosis of the 
spine or shown to exhibit related limitation of motion of the 
cervical spine.  However, he has been diagnosed with and 
treated for degenerative disc disease and for herniated 
discs.  In this regard, the Board notes that VA treatment 
records, dated from August 2004 to September 2007, reflect 
treatment for chronic low back pain and failed back syndrome.  
Significantly, in September 2004, the Veteran underwent a 
lumbar diskectomy at L3-L4 to remove a herniated disc at L3-
L4.  

Additionally, during the December 2004, March 2006 and August 
2008 VA examinations, the Veteran was diagnosed with lumbar 
degenerative disc and two-level hemilaminectomies in 1996 and 
2004.  However, these examiners have opined that the current 
lumbar degenerative disc disease is not related to the 
Veteran's acute lumbar pain or service-connected lumbosacral 
strain.  They based their analysis on a lack of any 
documentary evidence of a problem with the low back between 
the Veteran's fourth acute episode in service, in October 
1976, and final episode, nearly 20 years later, in 1995, when 
he first sought attention for his back after service.  At 
that time, X-rays were negative for degenerative changes, 
although the Veteran did undergo surgery for a herniated disc 
the following year.  

Furthermore, the VA Form 9, Appeal to Board of Veterans' 
Appeals, received in June 2006, indicated that the Veteran 
acknowledged that his other back problems are unrelated to 
his service-connected lumbosacral strain.  Although the 
Veteran's service representative has asserted that an 
additional VA medical opinion is required to determine if a 
nonservice-connected back disorder was aggravated by the 
service-connected back disorder, the Board finds the opinions 
of the December 2004, March 2006, and August 2008 VA 
examiners that the current lumbar degenerative disc disease 
is not related to the lumbosacral strain sustained in service 
to be persuasive based upon the evidence of record.  Hence, 
the Veteran's back disability will not be evaluated under the 
Formula for Rating Intervertebral Disc Syndrome, as DC 5243 
is not applicable.  

The Board notes that the aforementioned VA examiners, 
including the most recent August 2008 examiner, failed to 
attribute the Veteran's limitation of motion of the 
thoracolumbar spine to either the service-connected 
lumbosacral strain, or to the unrelated lumbar degenerative 
disc disease.  When it is not possible to separate the 
effects of a non-service-connected condition from those of a 
service-connected disorder, reasonable doubt should be 
resolved in the claimant's favor with regard to the question 
of whether certain signs and symptoms can be attributed to 
the service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102.

Giving the benefit of the doubt to the Veteran, and after 
considering all of the objective evidence of record and the 
relevant rating criteria, the Board is of the opinion that a 
20 percent rating, but no more, is warranted for the 
Veteran's service-connected lumbosacral strain.  As noted 
above, the medical evidence indicates that the Veteran's 
forward flexion ranged between 45 and 60 degrees throughout 
the course of the appeal, which meets the criteria for a 20 
percent rating under DCs 5235 to 5242.  

Based on the same evidence, the Board finds that a disability 
rating in excess of 20 percent is not warranted.  There is 
also no probative evidence demonstrating thoracolumbar spine 
forward flexion limited to 30 degrees or less, including as a 
result of pain and dysfunction.  The August 2008 examiner 
noted there was no additional limitation of motion with 
repeated motion testing.  VA examination findings also show 
no related limitation of motion of the cervical spine or any 
ankylosis.  Thus, for all the foregoing reasons, the Board 
finds that a 20 percent, but no higher, rating for 
lumbosacral strain, is warranted.  See 38 C.F.R. §§ 4.3, 4.7, 
4.71a, DCs 5235 to 5242 (2008).  

The Board further finds that at no time during the course of 
the Veteran's appeal has there been evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder, that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  In fact, notations were made in the 
December 2004, March 2006, and August 2008 VA examinations 
that the Veteran had retired from his job as a disabled 
veterans' representative without indication of any 
relationship to his back disability and the record is 
negative for frequent periods of hospitalization for the back 
disability during the course of the appeal.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

An increased disability rating of 20 percent for lumbosacral 
strain is allowed, subject to the regulations governing the 
payment of monetary awards.  



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


